Citation Nr: 0618477	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
November 1945.  The appellant is the deceased veteran's 
widow.  This appeal arises from an October 2002 rating 
decision by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans' Affairs (VA).  

In May 2006 the Board received a motion to advance this case 
on the Board's docket.  The motion to advance the appeal was 
granted.  Accordingly, the Board will proceed without further 
delay.


REMAND

The veteran died in June 2002.  His certificate of death 
indicated that he died of aspiration pneumonia due to (or as 
a consequence of) chronic obstructive pulmonary disease due 
to (or as a result of) hematuria.  The VA reports that 
immediately precede and follow the veteran's death show that 
he had received treatment for coronary artery disease and he 
had a bypass graft several weeks before his death.  He 
developed shortness of breath and x-rays was significant for 
a left lower lobe infiltrate.  

The appellant seeks to link her husband's death to his 
service-connected disabilities.  Specifically, she contends 
that his death was due to a blood clot that resulted from his 
deep vein thrombosis of the left lower extremist and varicose 
veins of the right lower extremity with thrombophlebitis.  
She avers that his cardiorespiratory arrest was a direct 
result of a pulmonary embolus which is a blockage of an 
artery in the lungs by fat, tumor tissue or blood clot.  
Clarification as to the role the veteran's service-connected 
disabilities played in causing his death is necessary.  

A review of the claims folder indicates that some a number of 
the veteran's treatment records remain outstanding.  The 
record contains invoices showing that that the veteran was 
treated at Northwest Medical Center in Tampa; however, the 
treatment records are not in the claims folder.  Also, 
statements by the veteran made preceding his death indicate 
that he was treated at University Hospital and Medical Center 
beginning in 1996 and that he was treated at a VA Outpatient 
Clinic in Oakland Park.  A handwritten note on a prescription 
form showed that the veteran was treated at Florida Medical 
Center.  It does not appear that all the treatment records 
from these institutions are part of the claims file.  The RO 
should attempt to obtain these treatment records.

Accordingly, the case is REMANDED for the following action:

1. The RO should request all the veteran's 
records from Northwest Medical Center in 
Tampa, Florida; from University Hospital 
and Medical Center, particularly those 
beginning in 1996; and from Florida 
Medical Center.

2.  The RO must obtain all of the 
veteran's VA treatment records and 
associate them with the claims folder.  
The RO must specifically attempt to obtain 
the veteran's records from VA Outpatient 
Treatment Center in Oakland Park.

3.  After completing the above 
development, request that a VA examiner 
provide an etiological opinion as to the 
cause of the veteran's death.  The 
examiner should review the entire claims 
folder.  The examiner should then express 
an opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
the veteran's service-connected conditions 
were either principal or contributory 
causes of death, particularly whether they 
may have been related to the 
cardiovascular condition that appears to 
have led to his bypass surgery prior to 
his contracting pneumonia.  

In rendering an opinion, the physician 
should discuss the known risk factors the 
veteran had for developing cardiovascular 
disorder(s), what role they played in his 
case, and why the veteran's service-
connected conditions were a likely cause 
of his cardiovascular disorder(s).  The 
examiner should specifically articulate 
the reasoning behind all opinions 
expressed.

4.  The RO should then readjudicate the 
veteran's claims for service connection on 
the merits.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  The veteran should also be 
informed of the information and evidence 
needed to establish a disability rating 
and effective date for the claim on appeal 
as noted by The United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should then 
be given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


